Name: Commission Regulation (EC) No 1068/97 of 12 June 1997 amending Annex II to Council Regulation (EEC) No 2081/92 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs
 Type: Regulation
 Subject Matter: wood industry;  marketing;  agricultural structures and production;  animal product;  consumption
 Date Published: nan

 Avis juridique important|31997R1068Commission Regulation (EC) No 1068/97 of 12 June 1997 amending Annex II to Council Regulation (EEC) No 2081/92 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs Official Journal L 156 , 13/06/1997 P. 0010 - 0010COMMISSION REGULATION (EC) No 1068/97 of 12 June 1997 amending Annex II to Council Regulation (EEC) No 2081/92 on the protection of geographical indications and designations of origin for agricultural products and foodstuffsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2081/92 of 14 July 1992 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (1), as amended by Regulation (EC) No 535/97 (2), and in particular the third subparagraph of Article 1 (1) thereof,Whereas cochineal and cork should be included in Annex II to Regulation (EEC) No 2081/92 to meet the expectations of certain agricultural producers for whom those products are one of their main sources of income; whereas, since agricultural products are concerned, such producers might conceivably submit applications for registration of such products under Regulation (EEC) No 2081/92 in view of the link which such products may have with certain geographical areas;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee for Geographical Indications and Designations of Origin,HAS ADOPTED THIS REGULATION:Article 1 The following products are hereby inserted in Annex II to Regulation (EEC) No 2081/92:'- cork- cochineal (raw product of animal origin).`Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 12 June 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 208, 24. 7. 1992, p. 1.(2) OJ No L 83, 25. 3. 1997, p. 3.